Citation Nr: 0915259	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  05-39 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs 
Health Administration Center in Denver, Colorado


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
unauthorized medical services received outside the United 
States of America.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant had active military duty from July 1968 to 
September 1969.  

In February 2005, the Department of Veterans Affairs (VA) 
Foreign Medical Program Office (FMPO) in Denver, Colorado, 
denied the appellant's claim for payment or reimbursement of 
unauthorized medical expenses (UMEs) that he incurred in 
October 2004 while receiving treatment at the Doctor's 
Hospital, Nassau, the Bahamas.  He timely appealed the 
decision to the Board of Veterans' Appeals (Board).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
Foreign Medical Program Office.  

2.  The appellant received unauthorized medical treatment for 
a gastrointestinal disorder while in Nassau, the Bahamas, in 
October 2004.  

3.  When the appellant received the unauthorized medical 
treatment, he was service connected for the residuals of a 
shrapnel wound of the skull (rated as 50 percent disabling) 
and the residuals of a shrapnel wound of the hand (rated as 
10 percent disabling).  Service connection has since been 
granted for the residuals of hepatitis.  

4.  At the time of the treatment at issue, the appellant was 
not service connected for any type of gastrointestinal 
disorder, he was not participating in a rehabilitation 
program under 38 U.S.C.A. chapter 31, and his 
gastrointestinal condition was not associated with and 
aggravating a service-connected disability.




CONCLUSION OF LAW

The criteria for payment or reimbursement of foreign medical 
expenses have not been met.  38 U.S.C.A. § 1724 (West 2002); 
38 C.F.R. § 17.35 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has appealed a decision by the VA Foreign 
Medical Program Office (FMPO) that denied reimbursement of or 
payment for treatment received by the appellant at the 
Doctor's Hospital, Nassau, the Bahamas, in October 2004.  

The record indicates that the appellant sought emergency room 
care at the Doctor's Hospital on October 5, 2004.  He 
presented himself to the emergency room with gastrointestinal 
pain and blood in his stools.  He received inpatient care for 
a couple of days during which an upper gastrointestinal 
endoscopy was performed.  He was then released after it was 
determined that he was experiencing gastrointestinal bleeding 
and hypertensive gastropathy.  Hepatitis was also diagnosed.  

After he was released from the hospital, the VA Medical 
Center in the Bronx, New York, received a copy of the 
discharge summary along with copies of the medical bills 
incurred while the appellant was in Nassau.  The appellant 
filed a claim with the VA asking that the expenses he 
incurred as a result of the emergency room treatment and 
hospitalization be paid by the VA.  

A review of the record reveals that the FMPO has denied his 
claim for payment of the treatment.  In denying the 
appellant's claim, the FMPO has said that since the treatment 
at the foreign hospital was not for a service-connected 
disability or for a disability that was aggravating his 
service-connected disabilities, payment could not be made.  
The FMPO also noted that payment could not be made because 
the appellant was not participating in a rehabilitation 
program under 38 U.S.C. Chapter 31.  As reported, the 
appellant has appealed that decision.  

Under the provisions of the Veterans Claims Assistance Act of 
2000, VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).  The VCAA, with its expanded duties, is 
not applicable to cases involving the waiver of recovery of 
overpayment claims, as the statute at issue in such cases is 
not found in Title 38, United States Code, Chapter 51 (i.e. 
the laws changed by VCAA).  Barger v. Principi, 16 Vet. App. 
132 (2002).  Similarly, the statute at issue in this matter 
is not found in Chapter 51, but rather, in Chapter 17.  
However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 
(2005), although not explicitly stated, the United States 
Court of Appeals for Veterans Claims (Court) appeared to 
assume that the VCAA was applicable to a Chapter 17 claim, 
but then held that the failure to comply with the VCAA notice 
requirements in that case constituted non-prejudicial error.

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R 
Part 17, contain their own notice requirements.  Regulations 
at 38 C.F.R. § 17.120-33 (2008) discuss the adjudication of 
claims for reimbursement of unauthorized medical expenses.  
According to 38 C.F.R. § 17.124 (2008), the appellant has the 
duty to submit documentary evidence establishing the amount 
paid or owed, an explanation of the circumstances 
necessitating the non-VA medical treatment, and "other 
evidence or statements that are deemed necessary and 
requested for adjudication of the claim."  When a claim for 
payment/reimbursement of unauthorized medical expenses is 
disallowed, VA is required to notify the claimant of its 
reasons and bases for denial, his or her appellate rights, 
and to furnish all other notifications or statements required 
by Part 19 of Chapter 38.  38 C.F.R. § 17.132 (2008).

In this case, the appellant was sent letters over the course 
of his claim advising him of the information necessary to 
substantiate his claim as well as notifying him of all 
relevant procedure and appellate rights.  The FMPO has 
explained to the appellant the bases for denial of the claim, 
and afforded him the opportunity to present information and 
evidence in support of the claim.  There is no indication 
that any additional notice or development would aid the 
appellant in substantiating his claim.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006).  Thus, any deficiency of 
notice or of the duty to assist constitutes merely harmless 
error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
In the circumstances of this case, additional efforts to 
assist or notify him in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.

At the time that the appellant received treatment in Nassau, 
he was service-connected for the residuals of a shrapnel 
wound to the skull and to the hand.  A 50 percent disability 
rating had been assigned for the skull injury and a 10 
percent rating had been awarded for the hand disorder.  His 
combined rating was 60 percent.  He was also in receipt of a 
total disability evaluation based on individual 
unemployability due to his service-connected disabilities 
(TDIU).  Upon his return to the United States, he applied for 
service connection for hepatitis.  Service connection was 
subsequently granted for this disability and a 10 percent 
rating was assigned.  The effective date of the award was 
determined to be June 17, 2005.  

The law provides that VA may furnish hospital care and 
medical services to any veteran sojourning or residing 
outside the United States, without regard to the veteran's 
citizenship:  (a) if necessary for treatment of a service-
connected disability, or any disability associated with and 
held to be aggravating a service-connected disability; or (b) 
if the care is furnished to a veteran participating in a 
rehabilitation program under provisions of Chapter 31, Title 
38, United States Code, who requires care for the reasons 
enumerated in 38 C.F.R. § 17.48(j)(2).  38 C.F.R. § 17.35 
(2008).

Based on the evidence of record as outlined above, the Board 
finds that entitlement to foreign medical benefits for a 
gastrointestinal disorder is not warranted.  The appellant is 
not presently service-connected for any type of 
gastrointestinal disorder.  Since receiving the treatment in 
Nassau, service connection has been granted for hepatitis.  
However, there is no indication from the medical records that 
it was the appellant's hepatitis that caused the bloody 
stools or pain for which the appellant sought immediate 
emergency medical treatment.  It is further noted that there 
is no suggestion from the record that the appellant's 
service-connected disabilities involving the skull and hand 
caused the gastrointestinal disability for which the 
appellant sought treatment therefor.  The Board notes that 
the appellant has submitted a letter from a doctor that has 
suggested that the appellant's upper gastrointestinal 
bleeding might have been caused by his hepatitis.  The doctor 
did not provide any offers of proof with respect to her 
hypotheses.  She did not submit journal articles or studies 
that would support her insinuation.  Moreover, there is no 
indication from her short statement that she reviewed all of 
the medical records of the appellant.  In other words, her 
statement, on its face, appears speculative.  The Court has 
held that the use of equivocal language such as may makes a 
statement by an examiner speculative in nature.  See Bostain 
v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  Hence, the doctor's statement does 
not establish that the gastrointestinal condition was due to 
a service-connected disability or the result of the 
aggravation of a service-connected disability.  

The Board has carefully considered the appellant's own 
statements.  Lay persons can attest to factual matters of 
which they have first-hand knowledge, e.g., personal 
observations and impressions of their senses.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).  His statements 
provide competent and relevant evidence regarding his 
observations of his symptoms.  However, as a lay person, the 
appellant has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation and 
diagnosis are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  While the appellant is competent to 
report what comes to him through his senses, he does not have 
medical expertise to provide a diagnosis or medical theory of 
causation.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.

As the appellant is not service connected for a 
gastrointestinal disorder, and the persuasive evidence of 
record indicates that the condition for which he received 
treatment in the Bahamas did not aggravate a service 
connected disorder, the requirements of 38 C.F.R. § 17.35 
(2008) have not been met, and payment or reimbursement of 
foreign medical benefits is not warranted.

Thus, since the required criteria have not been met, payment 
or reimbursement of the cost of the unauthorized medical 
services received outside the United States is not warranted.  
38 U.S.C.A. § 1724 (West 2002); 38 C.F.R. § 17.35 (2008).  In 
reaching this determination, the Board has carefully reviewed 
the evidence of record; however, the Board does not find the 
evidence so evenly balanced that there is doubt on any 
material issue.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2008).


ORDER

Entitlement to payment or reimbursement of expenses incurred 
in unauthorized medical services received outside the United 
States is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


